C. Allen, J.
If the various counts in the indictment were intended to charge but a single transaction, namely, the larceny at the same time of the property of several different persons, only one count was necessary. Commonwealth v. O’Brien, 107 Mass. 208. It does not appear on the record in the present case whether the larcenies were or were not distinct. We are not bound to assume that they were one and the same offence, though alleged to have been committed on the same day. No error appears on the record. Carlton v. Commonwealth, 5 Met. 532. Crowley v. Commonwealth, 11 Met. 575. Fitzgerald v. Commonwealth, 135 Mass. 266. Pettes v. Commonwealth, 126 Mass. 242. Commonwealth v. Hills, 10 Cush. 530.

Judgment affirmed.